DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersen et al. (US 5720913 A; hereinafter Andersen).
	Regarding claims 1-3 and 11-20, Andersen teaches hydraulically settable compositions for cups comprising siding attached to a base, the siding and the base comprising a marine biodegradable material, the marine biodegradable material comprising a combination of pulps (Col 6 lines 32-64) configured to dissolve safely in water for marine life after a time period (Col 7 lines 60-65).
	Regarding claim 4, Andersen teaches a hydraulically settable composition for cups wherein the virgin forest fibers comprise at least one of Pine, Spruce, and/or Birch (Col 6 lines 65-66).
	Regarding claims 5-6 and 10, Andersen teaches a hydraulically settable composition for cups wherein a ratio of the virgin forest fibers comprises at least 33% a first fiber, 33% a second fiber, and 33% a third fiber (Col 59 lines 1-32).
	Regarding claims 7-9, Andersen teaches a hydraulically settable composition for cups wherein the combination of pulps comprises marine biodegradable material comprises chemi-thermomechanical pulp (Col 14 lines 31-55).
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734